Case: 2:14-cv-00073-DLB-CJS Doc #: 435 Filed: 01/16/20 Page: 1 of 1 - Page ID#:
                                   13233



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION
                                AT COVINGTON
                        CRIMINAL MINUTES - TRIAL Day 4

COV.CIV. 14-73-DLB-CJS              at COVINGTON                             1/16/2020
Style: Stephen Mark Horn vs. Lt. Trey Smith
Present: HON. DAVID L. BUNNING, JUDGE
Kati Manning                Lisa Wiesman                       Regina Powers
Deputy Clerk                Court Reporter                      Law Clerk

Plaintiff                                                      Attorney
Stephen Mark Horn                                              Elliot Slosar
                                                               Mark Loevy-Reyes
                                                               Amy Robinson Staples
vs.

Defendant                                                      Attorney
Lt. Trey Smith                                                 Christopher Nordloh

[X]   JURY TRIAL. The jury impaneled and sworn is as follows:
      (1) 38    (2) 49
      (3) 72    (4) 4
      (5) 35    (6) 52
      (7) 15    (8) 16

[X]   Introduction of evidence for Plaintiff began but not concluded.
[X]   Trial continued to Friday, January 17, 2020, at 8:30 a.m., counsel to be present at
      8:00am.


cc: USA/USPO/USM/E. Slosar, M. Loevy-Reyes, A.Staples.C. Nordloh

                                                         Deputy Clerk’s Initial: KRM
 TIC 6    16
